Case 1:18-cr-00393-SJ-RML Document 71 Filed 03/25/20 Page 1 of 2 PageID #: 871



                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York

CRH                                                 271 Cadman Plaza East
F#2016R00308                                        Brooklyn, New York 11201


                                                    March 25, 2020

By ECF

The Honorable Robert M. Levy
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Bernard Raymond Augustine
                      Docket No. 18-CR-393 (SJ) (RML)

Dear Judge Levy:

              The government writes to respectfully request an adjournment of the
suppression hearing in this case, which is currently scheduled for April 7, 2020, to a date
convenient for the court after the current emergency distancing measures, and after the
defendant’s request for new counsel is resolved.

                As the Court is aware, Chief Judge Muaskopf has issued several administrative
orders in response to the COVID-19 virus. Judge Muaskopf ordered that time is excluded
under the Speedy Trial Act in all criminal matters between March 16 and April 27, 2020.
See Administrative Order No. 2020-06. Judge Muaskopf also ordered that “[i]ndividual
judges may continue to hold hearings, conferences, and bench trials in the exercise of their
discretion,” but that “[j]udges are strongly encouraged to conduct court proceedings by
telephone or video conferencing where practicable, and/or adjourn matters or
deadlines…where in-person meetings, interviews, depositions, or travel would be necessary
to prepare for any such proceedings.” Id. Both in-person meetings and travel for two
government witnesses is necessary to prepare for the suppression hearing in this case.
Additionally, one of the two government witnesses is currently located in Europe, and unable
to travel to the United States at this time. For these reasons, the government submits that it is
appropriate to adjourn the suppression hearing to a future date when travel and in-person
meeting is more readily available and appropriate.
Case 1:18-cr-00393-SJ-RML Document 71 Filed 03/25/20 Page 2 of 2 PageID #: 872



               In addition, on or about March 16, 2020, the defendant filed a letter directed to
Judge Johnson requesting new counsel or, in the alternative, to proceed pro se in the case.
See Letter, dated March 11, 2020 (Docket Entry No. 70). The government believes that the
nature of the defendant’s representation should be resolved prior to the suppression hearing,
and submits that this motion represents an additional basis to adjourn the hearing to a new
date.

               Accordingly, the government respectfully requests that the April 7, 2020
suppression hearing be adjourned to a new date that is convenient for the court, and that time
be excluded to that date. See 18 U.S.C. § 3161(h)(1)(D) (delay resulting from filing of any
pretrial motion), (h)(7)(A) (ends of justice served by delay). The government has conferred
with defense counsel, and has been advised that they take no position on this matter.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:      /s/ Craig R. Heeren
                                                   Craig R. Heeren
                                                   Michael T. Keilty
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000

cc:    Clerk of Court (by email)
       Defense counsel (by email)




                                               2
